Name: 79/644/EEC: Council Decision of 16 July 1979 replacing a full member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-07-21

 Avis juridique important|31979D064479/644/EEC: Council Decision of 16 July 1979 replacing a full member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 185 , 21/07/1979 P. 0028 - 0028****( 1 ) OJ NO L 257 , 19 . 10 . 1968 , P . 1 . COUNCIL DECISION OF 16 JULY 1979 REPLACING A FULL MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 79/644/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING , FOR THE PERIOD ENDING ON 10 OCTOBER 1979 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS , FOLLOWING THE RESIGNATION OF DRS . CNOSSEN , OF WHICH THE COUNCIL WAS NOTIFIED ON 31 MAY 1979 , A FULL MEMBER ' S SEAT HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE EMPLOYERS ' REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 2 JULY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DRS . J . LEDER IS HEREBY APPOINTED A FULL MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF DRS . CNOSSEN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 10 OCTOBER 1979 . DONE AT BRUSSELS , 16 JULY 1979 . FOR THE COUNCIL THE PRESIDENT G . COLLEY